DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on May 18, 2021 has been entered. Claims 1-11 are pending in this application.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Honda et al. [US 20120000886 A1] teaches the substrate processing apparatus includes a process chamber which accommodates a wafer and performs a plasma etching process on the wafer, an exhaust chamber which communicates with the process chamber, an exhaust plate which divides the process chamber from the exhaust chamber and prevents plasma inside the process chamber from leaking into the exhaust chamber, and an upper electrode plate arranged inside the exhaust chamber, wherein the exhaust plate includes a plurality of through holes, and the upper electrode plate includes a plurality of through holes, is capable of contacting the exhaust plate in parallel, and is capable of being spaced apart from the exhaust plate. 
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art an apparatus for treating a substrate using a 
an exhaust plate having an exhaust hole defined therein through which the process gas is exhausted; and an adjustment plate overlapping the exhaust plate, wherein the adjustment plate is constructed to control an opened amount of the exhaust hole when viewed from above, wherein the exhaust plate and adjustment plate are disposed between the ceiling surface of the chamber and the substrate placed on the substrate support unit, in combination with the other elements required by claim 1.
	Claims 2-11 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MESFIN T ASFAW/Primary Examiner, Art Unit 2882